United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4469
                         ___________________________

                                    Kevin L. Wolfe

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Nancy A. Berryhill, Acting Commissioner of Social Security

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                      Appeal from United States District Court
                   for the Southern District of Iowa - Des Moines
                                   ____________

                           Submitted: September 26, 2017
                             Filed: September 29, 2017
                                   [Unpublished]
                                   ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Kevin L. Wolfe appeals the district court’s1 order upholding the denial of
disability insurance benefits. This court reviews de novo the district court’s decision

      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa, now retired.
affirming the denial of benefits, examining whether the administrative law judge’s
(ALJ) decision is supported by substantial evidence on the record as a whole. See Igo
v. Colvin, 839 F.3d 724, 728 (8th Cir. 2016). We find no merit to Wolfe’s challenges
to the ALJ’s credibility findings. See Julin v. Colvin, 826 F.3d 1082, 1086 (8th Cir.
2016) (noting that credibility findings are ALJ’s province, and, so long as they are
supported by “good reasons and substantial evidence,” this court will defer to those
findings (quoting Guilliams v. Barnhart, 393 F.3d 798, 801 (8th Cir. 2005))). We
also find no merit to Wolfe’s challenges to the ALJ’s determination of his mental
residual functional capacity (RFC), because the ALJ’s reasons for discounting the
opinion of Wolfe’s treating psychiatrist were valid, see Perkins v. Astrue, 648 F.3d
892, 897–99 (8th Cir. 2011) (holding that treating physician’s opinion does not
automatically control, as record must be evaluated as whole; it is permissible for ALJ
to discount treating physician’s opinion that is inconsistent with his own notes); and
the mental RFC determination was consistent with the medical evidence, see Boyd
v. Colvin, 831 F.3d 1015, 1020 (8th Cir. 2016) (explaining that “it is the
responsibility of the ALJ, and not a physician, to determine a claimant’s RFC” based
on all relevant evidence: medical records, observations of treating physicians and
others, and claimant’s own description of his limitations); Hensley v. Colvin, 829
F.3d 926, 931–32 (8th Cir. 2016) (stating that the claimant bears the burden of
demonstrating RFC, which must be supported by some medical evidence, but there
is no requirement that finding be supported by specific medical opinion). The
judgment of the district court is affirmed.
                        ______________________________




                                         -2-